EXHIBIT 99 TENNANT COMPANY PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP PLAN (As Amended and Restated Effective as of January 1, 2008) TENNANT COMPANY PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP PLAN Table of Contents ARTICLE IGENERAL 6 Section 1.1Name of Plan 6 Section 1.2Purpose 6 Section 1.3Effective Date 6 Section 1.4Construction and Applicable Law 6 Section 1.5Rules of Construction 6 Section 1.6Benefits Determined Under Provisions in Effect at Termination of Employment 7 Section 1.7Effective Date of Document 7 ARTICLE IIMISCELLANEOUS DEFINITIONS 8 Section 2.1 Account 8 Section 2.2 Administrator 8 Section 2.3 Affiliate 8 Section 2.4Aggregate Continuous Service 8 Section 2.5Beneficiary 8 Section 2.6 Board 8 Section 2.7Certified Earnings 8 Section 2.8Common Control 9 Section 2.9Committee 9 Section 2.10Company 9 Section 2.11Company Stock 9 Section 2.12Employment Commencement Date 9 Section 2.13ESOP Account 9 Section 2.14Exempt Loan 9 Section 2.15Fair Market Value 12 Section 2.16401(k) Account 12 Section 2.17Fund 12 Section 2.18Highly Compensated Employee 12 Section 2.19Hour of Service 12 Section 2.20Investment Account 12 Section 2.21Investment Manager 13 Section 2.22Leased Employee 13 Section 2.23Named Fiduciary 14 Section 2.24Normal Retirement Age 14 Section 2.25Participant 14 i Section 2.26Participating Employer 14 Section 2.27Period of Continuous Service 14 Section 2.28Plan Year 14 Section 2.29Qualified Employee 14 Section 2.30Recognized Break in Service 14 Section 2.31 Retirement Account 14 Section 2.32Termination of Employment 15 Section 2.33Trust 15 Section 2.34Trustee 15 Section 2.35 Unallocated Reserve 15 Section 2.36Valuation Date 15 ARTICLE IIISERVICE PROVISIONS 16 Section 3.1Employment Commencement Date 16 Section 3.2Termination of Employment 16 Section 3.3Hours of Service 16 Section 3.4Period of Continuous Service 17 Section 3.5Aggregate Continuous Service 18 Section 3.6Recognized Break in Service 18 Section 3.7Periods of Military Service 18 ARTICLE IVPLAN PARTICIPATION 19 Section 4.1Qualified Employee 19 Section 4.2Eligibility for Participation 20 Section 4.3Duration of Participation 21 Section 4.4Active Participant 21 Section 4.5Eligibility to Share in Participating Employer Contributions 21 Section 4.6No Guarantee of Employment 22 ARTICLE V401(K) CONTRIBUTIONS 23 Section 5.1401(k) Contributions 23 Section 5.2Catch-up Contributions 24 ARTICLE VIPROFIT SHARING AND MATCHING CONTRIBUTIONS 25 Section 6.1Profit Sharing Contributions 25 Section 6.2Leveraged Acquisitions 26 Section 6.3Leveraged ESOP Contributions 26 Section 6.4Application of Dividends 26 Section 6.5ESOP Allocations 27 Section 6.6 Matching Contributions 29 ii ARTICLE VIILIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS 30 Section 7.1Limitation on Allocations 30 Section 7.2Limit on 401(k) Contributions 33 Section 7.3Adjustment of Employer Contributions if Required by Code Section 401(k) 34 Section 7.4Adjustment of Contributions Required by Code Section 401(m) 39 ARTICLE VIIIEMPLOYEE CONTRIBUTIONS 44 Section 8.1Employee Contributions Not Permitted After December31, 1986 44 Section 8.2Rollover Contributions 44 ARTICLE IXPARTICIPANTS’ ACCOUNTS 45 Section 9.1 Retirement Account 45 Section 9.2Investment Account 45 Section 9.3401(k) Account 45 Section 9.4ESOP Account 45 ARTICLE XINVESTMENT OF ACCOUNTS 46 Section 10.1Description of Funds 46 Section 10.2Investment of Retirement Accounts 47 Section 10.3Disposition of Life Insurance Policies 48 Section 10.4Investment of Investment Accounts and 401(k) Accounts 48 Section 10.5Investment of ESOP Accounts 49 Section 10.6Restrictions Imposed by Certain Funds 51 Section 10.7Orderly Disposition of Company Stock 51 ARTICLE XIVALUATION OF ACCOUNTS 52 Section 11.1Valuation of Funds 52 Section 11.2Valuation of Accounts in Fund Established Under Section 10.1(c) 52 Section 11.3Valuation of Accounts in Company Stock Fund and ESOP Fund 53 Section 11.4Special Valuation Procedure for Funds Investing in Mutual Funds 53 Section 11.5Certificates 53 ARTICLE XIIDESIGNATION OF BENEFICIARY 54 Section 12.1Persons Eligible to Designate 54 Section 12.2Special Requirements for Married Participants 54 Section 12.3Form and Method of Designation 54 Section 12.4No Effective Designation 54 Section 12.5Successor Beneficiary 55 iii ARTICLE XIIIELIGIBILITY FOR A BENEFIT 56 Section 13.1Benefit Upon Retirement 56 Section 13.2Other Termination of Employment 56 Section 13.3Distributions Following Death 56 Section 13.4Withdrawals from Investment Accounts, Rollover Accounts and 401(k) Accounts While Employed 56 ARTICLE XIVDISTRIBUTION OF BENEFITS 58 Section 14.1Time and Method of Payment 58 Section 14.2Distribution From More Than One Account 64 Section 14.3Reemployment 65 Section 14.4Source of Benefits 65 Section 14.5Incompetent Payee 65 Section 14.6Benefits May Not Be Assigned or Alienated 65 Section 14.7Payment of Taxes 65 Section 14.8Conditions Precedent 66 Section 14.9Committee Directions to Trustee 66 Section 14.10Effect on Unemployment Compensation 66 Section 14.11Nonterminable ESOP Protections 66 Section 14.12Inability to Locate Distributee 66 Section 14.13Loans to Participants 66 Section 14.14Hardship Distributions 67 ARTICLE XVTRUST 70 Section 15.1Composition 70 Section 15.2Trustee or Other Funding Agency 70 Section 15.3Compensation and Expenses of Trustee; Other Expenses 70 Section 15.4Securities of the Company 70 Section 15.5No Diversion 71 Section 15.6Voting Company Stock 72 Section 15.7Tender or Exchange Offers Regarding Company Stock 73 ARTICLE XVIICOMMITTEE 75 Section 16.1Membership and Responsibility 75 Section 16.2Organization of Committee 75 Section 16.3Meetings and Actions of Committee 75 Section 16.4Outside Assistance 75 Section 16.5Powers of Committee 75 Section 16.6Compensation, Expenses, and Bonds 77 ARTICLE XVIIADMINISTRATION OF PLAN 78 Section 17.1Certain Fiduciary Provisions 78 iv Section 17.2General Fiduciary Standard 78 Section 17.3Prohibited Transactions 79 Section 17.4Discrimination Prohibited 79 Section 17.5Evidence 79 Section 17.6Correction of Errors 79 Section 17.7Claims Procedures 79 Section 17.8Bonding 83 Section 17.9Waiver of Notice 83 Section 17.10Agent For Legal Process 83 Section 17.11Indemnification 83 ARTICLE XVIIIAMENDMENT, TERMINATION, MERGER 84 Section 18.1Amendment 84 Section 18.2Permanent Discontinuance of Contributions 84 Section 18.3Termination 84 Section 18.4Partial Termination 84 Section 18.5Merger, Consolidation, or Transfer of Plan Assets 84 Section 18.6Deferral of Distributions 85 ARTICLE XIXTOP-HEAVY PLAN PROVISIONS 86 Section 19.1Key Employee Defined 86 Section 19.2Determination of Top-Heavy Status 86 Section 19.3Minimum Contribution Requirement 88 Section 19.4Definition of Employer 89 v ARTICLE I GENERAL Section 1.1Name of Plan.The name of this plan is “Tennant Company Profit Sharing and Employee Stock Ownership Plan.”It is sometimes herein referred to as the “Plan.”The Plan is a single plan consisting of a profit sharing portion and a stock bonus portion.The stock bonus portion (which consists of the ESOP Fund, the Company Stock Fund and the Unallocated Reserve) is an employee stock ownership plan which is designed to invest primarily in Company Stock.All Participant directed investments in Company Stock shall be deemed to be held under the stock bonus portion of the Plan and the profit sharing portion shall consist of amounts previously invested in Company Stock which have been invested in alternative investments under the Plan.The portion of the Plan other than the ESOP Fund, Unallocated Reserve, and Company Stock Fund, is a profit sharing plan.The Plan also holds accounts accrued under the Tennant Trend 401(k) Savings Plan, which was merged into this Plan effective January1, 1991. Section 1.2Purpose.The Plan has been established so that eligible employees may share in the profits of the Participating Employers, may have an additional source of retirement income, and may acquire an ownership interest in the Company. Section 1.3Effective Date.The “Effective Date” of the Plan is December29, 1944, the date as of which the Plan was established. Section 1.4Construction and Applicable Law.The Plan is intended to meet the requirements for qualification under Code section 401(a), the requirements for a qualified cash or deferred arrangement under Code section 401(k), the requirements for a stock bonus plan under Code section 401(a), and the requirements for an employee stock ownership plan under Code section 4975(e)(7) which is designed to invest primarily in qualifying employer securities meeting the requirements of Code sections 4975(e)(8) and 409(l).The Plan is also intended to be in full compliance with applicable requirements of the Employee Retirement Income Security Act.The Plan shall be administered and construed consistent with said intent.It shall also be construed and administered according to the laws of the State of Minnesota to the extent that such laws are not preempted by the laws of the United States of America.All controversies, disputes, and claims arising hereunder shall be submitted to the United States District Court for the District of Minnesota, except as otherwise provided in any trust agreement entered into with a Trustee.All references herein to the “Code” or “Internal Revenue Code” are to the Internal Revenue Code of 1986, as from time to time amended.All references herein to “ERISA” or to the “Employee Retirement Income Security Act” are to the Employee Retirement Income Security Act of 1974, as from time to time amended. 6 Section 1.5Rules of Construction.The Plan shall be construed in accordance with the following: (a) Headings at the beginning of articles and sections hereof are for convenience of reference, shall not be considered as part of the text of the Plan, and shall not influence its construction. (b) Capitalized terms used in the Plan shall have their meaning as defined in the Plan unless the context clearly indicates to the contrary. (c) Any references to the masculine gender include the feminine and vice versa. (d) Use of the words “hereof,” “herein,” “hereunder,” or similar compounds of the word “here” shall mean and refer to the entire Plan unless the context clearly indicates to the contrary. (e) The provisions of the Plan shall be construed as a whole in such manner as to carry out the provisions thereof and shall not be construed separately without relation to the context. Section 1.6Benefits Determined Under Provisions in Effect at Termination of Employment.Except as may be specifically provided herein to the contrary, with respect to a Participant whose Termination of Employment has occurred, benefits under the Plan attributable to service prior to his Termination of Employment shall be determined and paid in accordance with the provisions of the Plan as in effect on the date his Termination of Employment occurred unless he becomes an Active Participant after that date and such active participation causes a contrary result under the provisions hereof.However, the provisions of Articles XII, XIV and XV apply to each Participant or Beneficiary who has an Account under the Plan, regardless of the date of his or her Termination of Employment. Section 1.7Effective Date of Document.Unless a different date is specified for some purpose in this document, the provisions of this Plan document are generally effective as of January 1, 2008.However, any provision necessary to comply with a requirement of federal legislation or a Treasury regulation which has an earlier effective date shall be effective retroactively to the date required by the applicable law or regulation. 7 ARTICLE II MISCELLANEOUS DEFINITIONS Section 2.1Account.An “Account” is any of the types of accounts described in Article IX. Section 2.2Administrator.The Company is the “Administrator” of the Plan for purposes of ERISA. Section 2.3Affiliate. “Affiliate” means any trade or business entity under Common Control with a Participating Employer. Section 2.4Aggregate Continuous Service.“Aggregate
